DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26, 28-30, 33, 34 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 23 and 37, the looped member is claimed to “extend transversely” between the second and third portions of the backspan, however this is confusing.  The looped member is connected at its opposite ends to ends of the second and third portions of the backspan.  Therefore, it is unclear as to what is defined by the orientation of “extends transversely” since the portions are connected and extend generally within the same plane.  In claim 24, the looped member is claimed to have an “axis”, however, this is confusing.  The looped member is generally curved, therefore it is unclear as to what defines the “axis” as claimed.  Claim 26 is indefinite since the recitations of “the first axis” and “the second axis” on line 5 lacks proper antecedent basis.  Claims 26, 33 and 38 recite an axis which is defined between the apex of the looped member and the mid-portions of the first and second backspan portions.  This is confusing since these points inherently cannot lie along an axis, or line per se.  Further, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 27, 31, 32 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sewell, Jr. (U.S. Patent 5,364,406).
Sewell, Jr. (U.S. Patent 5,364,406) discloses a surgical staple 16 (Fig. 2A) comprising a first leg 11 having a first end portion and a second end portion (tip); a second leg having a first end portion and a second end portion (tip); and a backspan including a first portion having a looped member 13 including a first end portion and a second end portion; a second portion 42 extending between the first end portion of the first leg and the first end portion of the looped member; and a third portion 43 extending between the first end portion of the second leg and the second end portion of the looped member, .
Allowable Subject Matter
Claims 26, 28-30, 33, 34 and 38-40 appear to be directed to patentable subject matter, and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469.  The examiner can normally be reached on Mon-Thur 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A SMITH/               Primary Examiner, Art Unit 3731